PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1505


WILLIAM ROBERT ANDERSON, JR.; DANNI SUE JERNIGAN,

                 Debtors − Appellants,

           v.

WAYNE HANCOCK; TINA HANCOCK,

                 Creditors - Appellees,

JOHN F. LOGAN,

                 Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-cv-00690-FL)


Argued:   March 24, 2016                   Decided:   April 27, 2016


Before WILKINSON and NIEMEYER, Circuit Judges, and David C.
NORTON, United States District Judge for the District of South
Carolina, sitting by designation.


Affirmed in part; reversed in part; and remanded by published
opinion.   Judge Wilkinson wrote the opinion, in which Judge
Niemeyer and Judge Norton joined.


ARGUED: Cortney I. Walker, SASSER LAW FIRM, Cary, North
Carolina, for Appellants. Theodore Adelbert Nodell, Jr., NODELL
GLASS & HASKELL, LLP, Raleigh, North Carolina; John Fletcher
Logan, OFFICE OF THE CHAPTER 13 TRUSTEE, Raleigh, North
Carolina, for Appellees. ON BRIEF: Travis P. Sasser, SASSER LAW
FIRM, Cary, North Carolina, for Appellants. Michael B. Burnett,
OFFICE OF THE CHAPTER 13 TRUSTEE, Raleigh, North Carolina, for
Appellee Logan.




                               2
WILKINSON, Circuit Judge:

     In    a   case   where    the    rate     of    interest   on    the    debtors’

residential       mortgage     loan   was      increased      upon     default,     we

consider whether a “cure” under § 1322(b) of the Bankruptcy Code

allows    their    bankruptcy      plan   to   bring      post-petition      payments

back down to the initial rate of interest. We hold that the

statute does not allow this, as a change to the interest rate on

a residential mortgage loan is a “modification” barred by the

terms of § 1322(b)(2).

                                          I.

     On    September    1,    2011,   William        Robert   Anderson,       Jr.   and

Danni Sue Jernigan purchased a home in Raleigh, North Carolina,

from Wayne and Tina Hancock. The purchase was financed via a

$255,000    loan    from     the   Hancocks.        In   exchange    for    the   loan,

Anderson and Jernigan granted the Hancocks a deed of trust on

the property and executed a promissory note requiring monthly

payments in the amount of $1,368.90 based on an interest rate of

five percent over a term of thirty years.

     The note provided, however, that

          In the event borrower has not paid their monthly
     obligation within 30 days of the due date, then
     borrower shall be in default. Upon that occurrence,
     the borrower’s interest rate shall increase to Seven
     percent (7%) for the remaining term of the loan until
     paid in full. The increase in interest rate shall
     result in a new payment amount of $1696.52, which
     shall be due and payable monthly according to the


                                          3
       terms stated herein, save and except the increase in
       rate and payment.
            As an alternative to an increase in interest rate
       upon default occurring 30 days after the payment due
       date, lender may, in the lender’s sole discretion
       either 1) require borrower to pay immediately the full
       amount of principal which has not been paid and all
       the interest that I owe on that amount. The date for
       the full amount of principal must be at least 30 days
       after the date on which notice is mailed to the
       borrower or delivered by other means or 2) pursue any
       other rights available to lender under North Carolina
       Law.

J.A. 27.

       On   April      1,    2013,    Anderson       and    Jernigan     failed     to    make

their monthly payment. On May 4th, 2013, after continuing to

receive no payment, the Hancocks notified Anderson and Jernigan

that    they      were      in    default    and     that    future      payments    should

reflect the increased seven percent rate of interest provided

for in the note. Anderson and Jernigan responded on May 6, 2013,

asking      for    a     chance      to     become     current      on    arrears.        They

nonetheless failed to make any further payments, and on June 3,

2013, the Hancocks again informed them that they were imposing

the seven percent rate of interest for the remaining term of the

loan.

       On August 30th, having continued to receive no payments,

the    Hancocks        initiated     foreclosure        proceedings.        Anderson      and

Jernigan in turn filed a Chapter 13 bankruptcy petition in the

Eastern     District         of    North    Carolina        on    September   16,        2013,

invoking     bankruptcy’s           automatic      stay     and    halting    foreclosure

                                              4
proceedings.       They     also    filed      a   proposed     bankruptcy     plan

contemporaneous with their bankruptcy petition. Aspects of that

plan are at issue here.

     The bankruptcy plan proposed to pay off prepetition arrears

on the Hancock loan over a period of sixty months. Arrears were

calculated using a five percent interest rate. The plan also

reinstated the original maturity date of the loan, and proposed

that the debtors again make post-petition payments at a five

percent interest rate.

     The       Hancocks     objected,       contending     that     post-petition

payments should continue to reflect the seven percent default

rate of interest provided for in the promissory note. They also

argued that arrears to be paid off over the life of the plan

should    be    calculated    using    a    rate   of   seven   percent   interest

beginning in June, 2013.

     The bankruptcy court sustained the Hancocks’ objection. It

held that the change to the default rate                 of interest ran afoul

of   11        U.S.C.     § 1322(b)(2),        which    prevents     plans     from

“modify[ing]”       the    rights     of    creditors     whose    interests    are

secured by debtors’ principal residences. It rejected Anderson

and Jernigan’s argument that the increased rate of interest was

a consequence of default that bankruptcy could “cure” consistent

with the allowances afforded to bankruptcy plans in § 1322(b)(3)

and (b)(5). The bankruptcy court also held that arrears on the

                                           5
loan should be calculated using a seven percent rate of interest

for the period extending from June 1 though September 16, 2013.

It entered an order confirming the plan as modified according to

its opinion.

       Anderson and Jernigan appealed to the district court, again

arguing that their bankruptcy plan should be allowed to “cure”

the increased default rate of interest. The district court, like

the bankruptcy court, rejected this claim. It held that setting

aside the seven percent default rate of interest would be a

modification that is prohibited by statute.

       The district court disagreed, however, with the bankruptcy

court’s interpretation of the promissory note. In particular, it

held    that   acceleration   and    foreclosure       was   a   “disjunctive

alternative remedy” to the default rate of interest, and that

once the Hancocks accelerated the loan, the rate of interest

reverted back to five percent. J.A. 71. It held that this period

of acceleration (and thus only five percent interest) lasted

from September 16, 2013 until December 2013 (the effective date

of the plan), after which the seven percent rate of interest re-

activated due to the bankruptcy plan’s deceleration of the loan.

In the district court’s view, the rate of interest thus see-

sawed   depending   on   whether    the   loan   was    in   accelerated   or

decelerated status.



                                     6
      Anderson and Jernigan again appeal, contending that a cure

under the Bankruptcy Code may bring the loan back to its initial

rate of interest. We, however, agree with the courts below on

the basic question, namely that the cure lies in decelerating

the   loan    and    allowing       the    debtors       to   avoid       foreclosure         by

continuing to make payments under the contractually stipulated

rate of interest.

                                            II.

      Evaluating      Anderson      and     Jernigan’s        claim       requires       us   to

examine      the    language       of     the       § 1322(b).      Section       1322(b)(2)

provides     that    a     bankruptcy       plan      may    “modify      the     rights      of

holders of secured claims, other than a claim secured only by a

security      interest      in     real     property         that    is     the        debtor's

principal residence.” Claims secured by security interests in

the debtor’s principal residence may be modified only if “the

last payment on the original payment schedule” is due before the

due   date     of    the    last        payment      under    the    plan,        11     U.S.C.

1322(c)(2), an exception which does not apply here. Plans may

also “provide for the curing or waiving of any default,” 11

U.S.C. § 1322(b)(3), and may,

      notwithstanding paragraph (2) of this subsection,
      provide for the curing of any default within a
      reasonable time and maintenance of payments while the
      case is pending on any unsecured claim or secured
      claim on which the last payment is due after the date
      on which the final payment under the plan is due.


                                                7
11 U.S.C. § 1322(b)(5). The question is therefore whether the

plan’s proposed change to the debtors’ rate of interest is part

of    a        “cure”    permissible         under      § 1322(b)(3)     and      (5),       or

alternatively, is a “modification” forbidden by the terms of

paragraph (2).

      The loan is secured by the debtors’ principle residence,

and       so     Section        1322(b)(2)       forbids    “modification”         of        the

Hancocks’         “rights.”        While     “[t]he     term    ‘rights’     is     nowhere

defined in the Bankruptcy Code,” the Supreme Court has held that

it    includes          those     rights     that     are   “bargained     for     by        the

mortgagor and the mortgagee” and enforceable under state law.

Nobelman v. Am. Sav. Bank, 508 U.S. 324, 329 (1993). Courts have

accordingly         “interpreted           the       no-modification     provision           of

§ 1322(b)(2)            to   prohibit      any       fundamental    alteration          in    a

debtor’s          obligations,         e.g.,         lowering      monthly        payments,

converting a variable interest rate to a fixed interest rate, or

extending the repayment term of a note.” In re Litton, 330 F.3d

636, 643 (4th Cir. 2003).

      The language of § 1322(b)(3) and (5) does not undo this

protection of residential mortgage lenders’ fundamental rights.

Congress would not inexplicably make (b)(2) inoperative by means

of a capacious power to cure written only a few sentences later.

We interpret § 1322(b) “as a whole, giving effect to each word

and making every effort not to interpret a provision in a manner

                                                 8
that renders other provisions . . . inconsistent, meaningless or

superfluous.” Boise Cascade Corp. v. U.S. E.P.A., 942 F.2d 1427,

1432 (9th Cir. 1991). And while (b)(3) provides that a plan may

“provide     for   the   curing   or   waiving   of   any    default,”    (b)(5)

suggests that the core of a “cure” lies in the “maintenance of

payments.” 11 U.S.C. § 1322(b)(5).            One authoritative treatise,

in its section explaining the purpose of § 1322(b)(5), comments

that

       Section 1322(b)(5) is concerned with relatively long-
       term debt, such as a security interest or mortgage
       debt on the residence of the debtor. It permits the
       debtor to take advantage of a contract repayment
       period which is longer than the chapter 13 extension
       period, which may not exceed five years under any
       circumstances, and may be essential if the debtor
       cannot pay the full allowed secured claim over the
       term of the plan.

       The debtor may maintain the contract payments during
       the course of the plan, without acceleration based
       upon a prepetition default, by proposing to cure the
       default within a reasonable time.

8-1322 Collier on Bankruptcy P 1322.09 (15th 2015). The meaning

of “cure” thus focuses on the ability of a debtor to decelerate

and continue paying a loan, thereby avoiding foreclosure.

       The   context     of   §   1322(b)’s      enactment     confirms     this

understanding. While “the text is law,” legislative history that

“shows genesis and evolution” can sometimes give a “clue to the

meaning of the text.” Cont'l Can Co. v. Chicago Truck Drivers,

Helpers & Warehouse Workers Union (Indep.) Pension Fund, 916


                                        9
F.2d 1154, 1157-58 (7th Cir. 1990). Section 1322(b) was part of

the Bankruptcy Act of 1978. Pub. L. No. 95-598, 92 Stat. 2549.

An early Fifth Circuit opinion details its origins. The court

explains     that    “during        a    Senate      committee      hearing . . . the

secured creditors’ advocates advanced no objection to the curing

of    default    accelerations.”          Grubbs     v.   Houston      First   Am.    Sav.

Ass'n, 730 F.2d 236, 245 (5th Cir. 1984). Instead, “their attack

concentrated upon provisions that permitted modification of a

secured claim by reducing the amount of periodic installments

due    thereupon.”    Id.        The    Senate     subsequently      amended      (b)(2),

which in its prior version would have allowed modification of

any secured claim, to exclude modifications of claims “wholly

secured     by    mortgages       on     real      property,”    and     later,      after

reconciliation       with     the       House,     claims    “secured      only      by   a

security     interest       in     real       property    that    is     the   debtor’s

principal       residence.”       Id.    at    245-46.    This   language      survives

today. The implication, then, is that while Congress meant to

allow debtors to decelerate and get a second chance at paying

their    loans,     “home-mortgagor            lenders,     performing     a   valuable

social service through their loans, needed special protection

against     modification,”             including      modifications       that       would

“reduc[e] installment payments.” Id. at 246.

       Congress has thus drawn a clear distinction between plans

that merely cure defaults and those that modify the terms of

                                              10
residential mortgage loans. Understanding that the meaning of

“cure” focuses upon the “maintenance” of pre-existing payments,

see 11 U.S.C. § 1322(b)(5), we therefore hold that turning away

from   the      debtors’      contractually            agreed      upon    default       rate    of

interest would effect an impermissible modification of the terms

of their promissory note. See 11 U.S.C. § 1322(b)(2).

       Anderson and Jernigan object, citing one of our cases for

the proposition that a cure is anything that “reinstates a debt

to   its     pre-default         position,        or    []   returns        the       debtor    and

creditor        to    their     respective       positions         before       the    default.”

Appellants’ Br. at 10-11 (quoting Litton, 330 F.3d at 644). In

the debtors’ view, a cure thus unravels every consequence of

default,        and    “[r]eturning         to    pre-default            conditions      for     an

increased interest rate requires decreasing the interest rate

back to its pre-default amount.” Appellants’ Br. at 16.

       But Litton’s invocation of “pre-default conditions” again

contemplates the deceleration of otherwise accelerated debt. It

speaks     of    a     cure   as    a     reinstatement           of    “the    original       pre-

bankruptcy agreement of the parties,” or “a regime where debtors

reinstate        defaulted         debt    contracts         in        accordance      with     the

conditions of their contracts.” Litton, 330 F.3d at 644. And

“the   original         pre-bankruptcy           agreement        of     the    parties”       here

specified       a     higher,    default     rate       of   interest          upon    missing    a

payment.

                                                 11
       Even     more   problematic       for      appellants       is        Litton’s

disapproval of plans that attempt to “lower[] monthly payments”

or   “convert[]    a   variable    interest      rate   to   a   fixed       interest

rate.” Litton, 330 F.3d at 643. Here, by reducing the interest

rate from seven percent back to five percent, the debtors would

lower their monthly payments from $1,696.52 to $1,368.90 for the

remaining life of the loan. Contrast Litton, where the plan “did

not propose the reduction of any installment payments.” 330 F.3d

at 644-45. And while a default rate of interest may not be a

variable interest rate in the classic sense – it does not vary

with any underlying index – it is a rate that varies upon the

lender’s invocation of default.

       The debtors’ position would eliminate the possibility of

this variance for at least some period preceding bankruptcy.

This    again    contravenes   Litton.      It   also   contravenes          numerous

other decisions using interest rates as a prime example of what

a residential mortgage debtor may not modify in bankruptcy. See,

e.g., Nobelman, 508 U.S. at 329 (rights safe from modification

include   “the    right   to   repayment    of    the   principal       in    monthly

installments over a fixed term at specified adjustable rates of

interest”); In re Varner, 530 B.R. 621, 626 (Bankr. M.D.N.C.

2015)     (“The    Debtors’       current      plan     proposes        to     modify

CitiFinancial’s claim by lowering the interest rate to 5.25%,

which violates § 1322(b)(2).”).

                                      12
       Litton and other cases’ rejection of plans that tamper with

residential         mortgage     interest        rates    is     altogether         sound.    The

interest rate of a mortgage loan is tied up with the “payments”

that    a     legitimate       cure    requires         must    be    “maintain[ed].”          11

U.S.C.      § 1322(b)(5).        Absent       foreclosure         and      bankruptcy,        the

debtors       would    have     been    required         to    make     payments      totaling

$1,696.52      per     month    based    on      a   seven      percent      interest       rate.

Reducing      the     interest    rate      to    five     percent      would       lower    this

monthly       amount    to    $1,368.90.         That    would       “hardly       constitute[]

‘maintenance of payments.’” In re McGregor, 172 B.R. 718, 721

(Bankr.       D.   Mass.     1994).     “The      phrase       connotes      an     absence    of

change.” Id. In order to cure and maintain payments, the debtors

must, as the district court put it, “mak[e] the same principal

and interest payments as provided in the note.” J.A. 70 (quoting

In re Martin, 444 B.R. 538, 544 (Bankr. M.D.N.C. 2011)).

       We     therefore      reject     the      debtors’       attempt      to     modify    the

terms    of    their     residential        mortgage       loan.      It     is    contrary    to

Congress’s         prescription        in      § 1322(b)(2).           The        post-petition

payments here should reflect the parties’ agreed upon default

rate of interest – seven percent.

                                              III.

       Anderson        and    Jernigan      view        this    as    an     unfair    result,

stressing that “[t]he principal purpose of the Bankruptcy Code

is to grant a fresh start to the honest but unfortunate debtor.”

                                               13
Appellants’      Br.       at    18    (quoting        Marrama     v.    Citizens          Bank     of

Mass.,    549    U.S.       365,       367     (2007)).      But   such       a     view    wrongly

assumes       that     a    textually          sound     reading        of    § 1322(b)           must

perforce be inimical to the welfare of mortgage debtors.

       That     need       not    be     the    case.        Interest        rates,       including

default       interest          rates,       serve      at     least     two        recognizable

purposes.      First,       interest         rates     “represent[]          compensation          for

the time value of money.” Dean Pawlowic, Entitlement to Interest

Under the Bankruptcy Code, 12 Bankr. Dev. J. 149, 173 (1995).

They are “the price or exchange rate that is paid to compensate

a     lender     who        foregoes           current        spending         or      investment

opportunities to make a loan.” Id. Compensation for the time

value    of    money       also       includes       compensation        for        the    risk     of

inflation       and    the       principal’s          “expected       loss        in   purchasing

power.” Id. at 174. Second, interest rates serve as compensation

for taking on risk – the uncertainty regarding “actual return.”

Id.

       The portion of an interest rate that compensates for risk

is known as the “risk premium.” Id. While unsecured creditors

face the obvious risk of principal loss, secured creditors like

the Hancocks also face a variety of risks. First, there is the

risk of collateral depreciation. “If the debtor defaults, the

creditor can eventually repossess and sell the collateral,” but

depreciation         may    make       the     collateral      less     valuable           than    the

                                                 14
principal balance on the loan. Till v. SCS Credit Corp., 541

U.S. 465, 502 (2004) (Scalia, J., dissenting). Second, there is

the risk of incurring losses in foreclosure. “Collateral markets

are    not    perfectly       liquid”;       a    secured        creditor     liquidating

collateral may not be able to achieve the price it might wish to

demand. Id. at 502-03. The administrative expense of foreclosure

would likely also cause various losses. Id. at 503.

       When debtors like Anderson and Jernigan miss payments or

otherwise      default,      they    reveal       an     increased       likelihood       that

secured      creditors       will     realize          these    risks.      But    just     as

statisticians        update       their   probability           estimates    of     a   given

outcome      whenever      they    receive       new    information,       see     generally

Enrique Guerra-Pojol, Visualizing Probabilistic Proof, 7 Wash.

U. Juris. Rev. 39 (2014), lenders may use default interest rates

to    increase      risk   premiums       whenever       events     reveal    that      their

debtors      may    be   riskier     than    the       lenders     might    have    thought

initially.

       By    enforcing      Anderson        and    Jernigan’s        default       rate     of

interest,      we    therefore      do    not     mean     to    “compromise[]”         their

ability to “cure their default and obtain a true fresh start.”

Appellants’ Br. at 18. Instead we mean only to enforce the text

of the statute and to allow the mortgage market to continue to

correct      for    imperfect       information          on     debtor     risk.    Default

interest rates allow creditors to adjust upward for increased

                                             15
risk (rather than immediately foreclose and exit the loan) when

the   initial        risk    premium       is    revealed          to    have    been    too      low.

Eliminating this tracking ability when debtors are revealed to

be more risky than ever – when they have gone bankrupt – would

practically          compromise       much       of     the    default          interest     rate’s

utility.

      Inability to impose a practically useful default rate of

interest would have predictable negative effects upon the home

mortgage    lending          market.       Without       a    less       drastic     alternative

remedy for default, creditors might be more likely to push for

early foreclosure. And rather than give “[t]he debtor [] the

benefit    of    the       lower    rate        until    the       crucial       event    occurs,”

creditors might cover their risk on the front end and require “a

higher rate throughout the life of the loan.” See Ruskin v.

Griffiths, 269 F.2d 827, 832 (2d Cir. 1959); see also In re Vest

Associates,      217        B.R.    696,     701      (Bankr.           S.D.N.Y.    1998)      (“The

inclusion       of    a     default    rate       actually          may    benefit       a   debtor

because [the debtor] has the benefit of a lower rate until an

event triggering default occurs.”).

      Inability to impose default rates of interest might also

motivate    fewer         lenders     to    engage       in    mortgage         lending      in   the

first   place.        “[F]avorable         treatment          of    residential         mortgagees

was intended to encourage the flow of capital into the home

lending     market.”         Nobelman,          508     U.S.       at     332    (Stevens,        J.,

                                                 16
concurring).     Undermining        §     1322(b)’s          protections           for   home

mortgage lenders might benefit the debtors before us in this

case, but “it could make it more difficult in the future for

those similarly situated . . . to obtain any financing at all.”

In re Witt, 113 F.3d 508, 514 (4th Cir. 1997).

     Anderson and Jernigan are thus incorrect to suggest that

the “legislative history and guiding principles of bankruptcy,”

Appellants’     Br.   at    17,    allow      them     to    modify       a    residential

mortgage   loan’s     default      rate       of     interest.      The       drafters     of

§ 1322(b) “had to face the reality that in a relatively free

society, market forces and the profit motive play a vital role

in determining how investment capital will be employed.” In re

Glenn, 760 F.2d 1428, 1434 (6th Cir. 1985). “Every protection

Congress might grant a homeowner at the expense of the holders

of   security    interests        on     those       homes       would    decrease        the

attractiveness of home mortgages as investment opportunities,”

thereby “shrink[ing]” the “pool of money available for new home

construction    and     finance.”       Id.     In   the    face    of    this      dilemma,

Congress chose to allow mortgage debtors to cure defaults and

maintain   payments        on     their       loans,       but     also       to    prohibit

“modification of the rights of home mortgage lenders.” First

Nat. Fid. Corp. v. Perry, 945 F.2d 61, 64 (3d Cir. 1991). It

made this choice in the hopes that protection from modification

would   “make    home      mortgage       money      on     affordable         terms     more

                                           17
accessible      to    homeowners      by         assuring    lenders     that        their

expectations would not be frustrated.” Id.

     Anderson and Jernigan’s attempt to undermine § 1322(b)(2)’s

protections     would      upset     this        deliberative    balance.       Neither

creditors nor debtors would benefit. We accordingly reject the

view that the spirit of bankruptcy requires tampering with the

debtors’ agreed-upon interest rate, and we hold Anderson and

Jernigan to the text of the statute and to the terms of their

bargain.

                                        IV.

     While we agree with the district court that payments after

the December 2013 effective date of the plan should reflect a

seven percent rate of interest, we disagree with its holding

that a five percent rate of interest should apply to payments

calculated between September 16, 2013, and December 2013. The

district court based this conclusion on the premise that the

default rate of interest was a “disjunctive alternative remedy”

to acceleration and foreclosure. J.A. 71. That, however, is not

a plausible construction of the promissory note.

     Under the district court’s view, the debtors might incur

the default rate of interest, maintain payments thereon for a

decade or more, and then suddenly experience a five percent rate

of   interest     upon     further    default        and    acceleration.       We    are

doubtful   that      the   parties    would        have    expected    this   outcome.

                                            18
While the text of the note admittedly labels acceleration “[a]s

an alternative to an increase in interest rate,” J.A. 27, that

does not answer the question. In our view, the “alternative” of

acceleration was a more-severe sanction that would likely be

invoked only after the less-severe default rate of interest had

failed.    Nothing      in     the    contract     indicates       that    the    parties

intended for its invocation to unravel the earlier, less-severe

remedy.

      All post-petition interest payments, including those from

September      16,     2013    through       December      2013,   should       therefore

reflect the parties’ negotiated seven percent default rate of

interest.     The     bankruptcy       court,      which    affirmed      the    plan   as

modified      to     reflect    a     seven    percent      rate   of     interest      for

arrearage accrued from June 1, 2013 through September 16, 2013,

and   which    required        that    all    post-petition        mortgage      payments

reflect the seven percent default interest rate, had it right.

      We accordingly affirm the judgment of the district court

insofar as it required that post-petition interest payments be

calculated using the seven percent default rate of interest, but

we reverse that part of the judgment which applied only a five

percent rate of interest to payments calculated “for the period

between September 16, 2013 and the December 2013, effective date




                                              19
of the plan.” J.A. 72. We remand the case to the district court

for further proceedings consistent with this opinion.



                 AFFIRMED IN PART; REVERSED IN PART; AND REMANDED




                               20